10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 69-1 Filed 10/24/19 Page 1of3

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
MADELEINE GARZA, an individual, ) Case No. 3:18-CV-05106-BHS
ae 7
Plaintiff, [PROPOSED]

v. ORDER GRANTING DEFENDANT
NATIONAL RAILROAD PASSENGER __) AeA EY CORPORATION'S
CORPORATION d/b/a AMTRAK, MOTION TO CERTIFY ORDER

befendant, } FORINTERLOCUTORY APPEAL
)
)

 

This matter having come before the Court on Defendant National Railroad Passenger
Corporation’s (“Amtrak’s”) motion for an order to certify the October 1, 2019 order for
interlocutory appeal, and having considered Amtrak’s motion, and Plaintiffs opposition (if any),
and Amtrak’s reply (if any), and having found good cause,

It is hereby

ORDERED that Amtrak’s motion to certify the October 1, 2019 order for interlocutory

 

appeal is GRANTED.
IT IS SO ORDERED.
DATED this day of November 2019.
THE HONORABLE BENJAMIN H. SETTLE
[PROPOSED] ORDER GRANTING NRPC’S MOTION 1420 FANE OT 4000
CERTIFY ORDER FOR INTERLOCUTORY APPEAL - | P.O. BOX 91302

CASE NO. 3:18-CV-05106-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107

 
>

Sa HN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 69-1 Filed 10/24/19 Page 2 of 3

Presented By:

LANE POWELL pc

By:s/ Tim D, Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239

yatesa@lanepowell.com
Warren E. Babb, Jr., WSBA No. 13410

babbw@lanepowell.com
Jeffrey M. Odom, WSBA No. 36168

odomj@lanepowell.com

Attorneys for Defendant National Railroad
Passenger Corporation

LANDMAN CORSI BALLAINE & FORD, PC

By:s/ Mark S. Landman
Mark S. Landman, Pro Hac Vice

mlandman@I|cbf.com

John A. Bonventre, Pro Hac Vice

jbonventre@|cbf.com

Attorneys for Defendant National Railroad
Passenger Corporation

[PROPOSED] ORDER GRANTING NRPC’S MOTION
CERTIFY ORDER FOR INTERLOCUTORY APPEAL - 2
CASE NO. 3:18-CV-05106-BHS

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O, BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
ww

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 69-1 Filed 10/24/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington that on
the date listed below, I caused to be served a copy of the attached document to the following

person(s) in the manner indicated below at the following address(es):

Darrell L. Cochran MI by CM/ECF

Thomas B. Vertetis [1 by Electronic Mail

Christopher E. Love (by Facsimile Transmission

Nicholas B. Douglas C1 by First Class Mail

Andrew S. Ulmer O by Hand Delivery

Pfau Cochran Vertetis Amala, PLLC O by Overnight Delivery

911 Pacific Avenue, Suite 200

Tacoma, WA 98402-4413

darrell@pcvalaw.com

tom@pevalaw.com

chris@pcvalaw.com

cole@pcvalaw.com

aulmer@pcvalaw.com

Kim R. Putnam Me by CM/ECF .

Kathryn N. Potvin by Electronic Mail

Dustin Dail [1 by Facsimile Transmission
usin Vavey ; Osby First Class Mail

Putnam Lieb Potvin Dailey 0 by Hand Delivery

907 Legion Way SE 0 by Overnight Delivery

Olympia, WA 98501

kimrp@putnamlieb.com
kathrynp@putnamlieb.com

dustind@putnamlieb.com

Executed this 24th day of October, 2019, at Seattle, Washington.

s/ Alisa R. Flabel

 

Alisa R. Flabel, Legal Assistant

CERTIFICATE OF SERVICE - 3 LANE POWELL pc

1420 FIFTH AVENUE, SUITE 4200
CASE NO. 3:18-CV-05106-BHS P.O, BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
019188.0399/7801854.2

 
